PER CURIAM.
By petition for writ of certiorari we have for review two orders of the Florida Public Service Commission dated December 3, 1970, and December 31, 1970, which extended the authority of Motor Fuel Carriers, Inc., under its existing Certificate No. 16.
Our examination of the record clearly sustains the view that the findings of the respondent commission are supported by competent substantial evidence and that in entering its order the respondent met the essential requirements of law.
The petition is therefore denied.
ROBERTS, C. J., and ERVIN, BOYD, McCAIN and DEKLE, JJ., concur.